 

Exhibit 10.6

 

COLLATERAL MANAGEMENT AGREEMENT

 

This Collateral Management Agreement (this “Agreement”) is made as of May 19,
2017, by and between MURRAY HILL FUNDING II, LLC, a Delaware limited liability
company (the “Issuer”), and CĪON INVESTMENT MANAGEMENT, LLC, a limited liability
company formed under the laws of the State of Delaware(together with its
successors and assigns in such capacity, the “Collateral Manager”).

 

RECITALS:

 

The Issuer intends to issue certain Class A Notes (the “Class A Notes”) pursuant
to an Indenture, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Indenture”), between the Issuer and
U.S. Bank National Association, a limited purpose national banking association
with trust powers organized under the laws of the United States, as trustee
(together with its permitted successor and assigns in the trusts thereunder, the
“Trustee”);

 

Pursuant to the Indenture, the Issuer has pledged the Collateral to the Trustee
as security for the Class A Notes;

 

The Issuer wishes to enter into this Agreement, pursuant to which the Collateral
Manager agrees to perform, on behalf of the Issuer, certain duties with respect
to the Collateral securing the Class A Notes in the manner and on the terms set
forth herein and to provide such additional services as are consistent with the
terms of this Agreement, the Collateral Administration Agreement and the
Indenture; and

 

The Collateral Manager has the capacity to provide the services required hereby
and is prepared to perform such services upon the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.          Definitions

 

Capitalized terms used but not defined herein (including in the recitals) shall
have the respective meanings given to such terms in the Indenture. In the event
of any conflict or inconsistency between any term defined herein and any term
defined in the Indenture, the defined term as set forth herein shall govern.

 

“Accepted Servicing Practices”: The meaning specified in Section 7.

 

“Advance Restructuring Notice”: The meaning specified in Section 2(o).

 

“Advisers Act”: The meaning specified in Section 6(e).

 

  Page 1

 

 

“Collateral Manager Advances”: All Collateral Manager Expenses paid by the
Collateral Manager from its own funds in connection with its obligations under
this Agreement.

 

“Collateral Manager Expenses”: Any and all (i) customary and reasonable
out-of-pocket expenses paid or incurred by the Collateral Manager in connection
with, and as permitted by, its collateral management activities and obligations
under this Agreement, including (x) the reasonable out-of-pocket expenses and
costs of legal advisors, accountants, consultants and other third party
professionals retained by the Issuer or by the Collateral Manager on behalf of
the Issuer in connection with the services provided by the Collateral Manager
pursuant to Section 2 hereof and (y) the reasonable out-of-pocket expenses
incurred by the Collateral Manager in connection with the acquisition or
disposition, or proposed acquisition or disposition of any Portfolio Asset, or
the default or restructuring thereof, including news and quotation subscription
expenses, brokerage commissions, research expenses, accountant fees, insurance
premiums, rating agency fees, computer software and services costs and travel
costs (airfare, meals, lodging and other transportation), provided, that, to the
extent such expenses are incurred for the benefit of the Issuer and other
entities Affiliated with or advised by the Collateral Manager, the Issuer shall
be responsible for only a pro rata portion of such expenses of the Collateral
Manager, based on a good faith allocation by the Collateral Manager of such
expenses among all such entities and the Issuer; and (ii) indemnities payable to
Indemnified Person pursuant to Section 9(a) hereof.

 

“Full Payment Date”: The day next following the payment in full or redemption in
whole of the Notes in accordance with the terms of the Indenture.

 

“Indemnified Person”: The meaning specified in Section 8(a).

 

“Insolvency Laws”: (a) the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time, and (b) all other
applicable liquidation, conservatorship, examinership, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of any applicable jurisdiction from time to time in effect affecting
the rights of creditors generally.

 

“Managed Assets”: The meaning specified in Section 2(f).

 

“Other Investment Vehicles”: The meaning specified in Section 6(b).

 

“Post-Restructuring Notice”: The meaning specified in Section 2(o).

 

“Responsible Officer”: Any officer, or director or employee of the Issuer or the
Collateral Manager, as the case may be, involved in or responsible for the
administration, supervision or management of this Agreement.

 

“Seller”: Murray Hill Funding, LLC, a limited liability company organized under
the laws of the State of Delaware, acting in its capacity as seller of Class A
Notes under the Global Master Repurchase Agreement, together with its successors
in such capacity.

 

  Page 2

 

 

2.          General Duties of the Collateral Manager

 

Subject to and in accordance with the terms of the Indenture and this Agreement,
the Collateral Manager shall provide those services pertaining to the Portfolio
Assets and the other Collateral that, applying Accepted Servicing Practices, are
required to be performed by the Collateral Manager, which services include the
following:

 

(a)          The Collateral Manager agrees to supervise and direct the
investment and reinvestment of the Collateral, and shall perform on behalf of
the Issuer the duties that have been expressly delegated to the Collateral
Manager in this Agreement and in the Indenture (and the Collateral Manager shall
have no obligation to perform any other duties under the Indenture or otherwise)
and, to the extent necessary or appropriate to perform such duties, the
Collateral Manager shall have the power to execute and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer with respect
thereto. In addition, in performing its obligations under this Agreement, the
Collateral Manager shall, except as otherwise provided in and subject to the
terms of this Agreement, have full power and authority to (i) take any and all
actions in connection with its collateral management obligations hereunder that
it deems necessary or appropriate (in each case, subject to Accepted Servicing
Practices), and (ii) execute and deliver all necessary and appropriate documents
and instruments on behalf of the Issuer with respect thereto. In furtherance of
the foregoing, the Issuer hereby makes, constitutes and appoints the Collateral
Manager, with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, to
sign, execute, certify, swear to, acknowledge, deliver, file, receive and record
any and all documents which the Collateral Manager reasonably deems appropriate
or necessary in connection with its duties under this Agreement. The foregoing
power shall survive and not be affected by the subsequent dissolution,
bankruptcy or termination of the Issuer; provided, however, that the foregoing
power of attorney will expire, and the Collateral Manager will cease to have any
power to act as the Issuer’s attorney-in-fact, upon termination of this
Agreement (upon the effectiveness of any resignation or removal of the
Collateral Manager or otherwise) in accordance with the terms hereof. The Issuer
hereby agrees to cooperate with the Collateral Manager by either executing and
delivering to the Collateral Manager from time to time (x) other powers of
attorney evidencing the Collateral Manager’s authority and power under this
Agreement, or (y) such other documents or instruments deemed necessary or
appropriate by the Collateral Manager to enable the Collateral Manager to carry
out its collateral management obligations under this Agreement.

 

(b)          The Collateral Manager shall (i) select all Portfolio Assets which
shall be acquired or sold by the Issuer and pledged to the Trustee pursuant to
the Indenture and (ii) facilitate the acquisition, disposition and settlement of
Portfolio Assets by the Issuer in accordance with the Indenture, including the
delivery of Collateral in accordance with the Indenture.

 

(c)          The Collateral Manager shall monitor the Collateral, on behalf of
the Issuer, on an ongoing basis and shall use commercially reasonable efforts to
provide to the Issuer all reports, schedules and other data which the Issuer is
required to prepare, deliver or furnish under the Indenture or the Collateral
Administration Agreement (in each case, except to the extent that the Collateral
Administrator is required pursuant to the Collateral Administration Agreement to
provide to the Issuer any such reports, schedules and other data, in which event
the Collateral Manager shall have no obligation with respect thereto), in the
form and containing all information required thereby and on or before the date
required under the Indenture and to deliver them to the parties entitled thereto
under the Indenture. The Collateral Manager shall, on behalf of the Issuer, use
commercially reasonable efforts to determine whether a Portfolio Asset has
become a Defaulted Obligation.

 

  Page 3

 

 

(d)          [Reserved]

 

(e)          The Collateral Manager shall use commercially reasonable efforts to
furnish Issuer Orders, Issuer Requests and officer’s certificates as may be
required under the Indenture, including providing any certifications, and the
Collateral Manager shall have the power to execute and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer with respect
thereto.

 

(f)          The Collateral Manager may, in its sole discretion, subject to and
in accordance with the provisions of the Indenture and this Agreement including,
but not limited to, Section 2(o), take on behalf of the Issuer or, if
applicable, direct the Trustee in writing to take the following actions with
respect to any Portfolio Asset, Defaulted Obligation, and any other assets and
property included in the Collateral (collectively, the “Managed Assets”), as
applicable:

 

(i)          retain such Managed Asset;

 

(ii)         sell or otherwise dispose of such Managed Asset in the open market
or otherwise (including to itself or to an Affiliate of the Collateral Manager
on arm’s length terms);

 

(iii)        acquire, as security for the Class A Notes in substitution for or
in addition to any one or more Managed Assets included in the Collateral, one or
more additional assets;

 

(iv)        if applicable, tender such Managed Asset pursuant to an Offer;

 

(v)         if applicable, consent to any proposed amendment, modification,
extension or waiver pursuant to an Offer;

 

(vi)        retain or dispose of any securities or other property (other than
Cash) received pursuant to an Offer;

 

(vii)       waive any default with respect to any Defaulted Obligation;

 

(viii)      vote to accelerate the maturity of any Defaulted Obligation;

 

(ix)         amend, waive, consent, modify, extend or vote with respect to any
Managed Asset;

 

(x)          exercise any other rights or remedies with respect to any Managed
Asset and as provided in the related Underlying Instrument including without
limitation the negotiation of any workout or restructuring and the acceptance of
any security or other consideration issued in a plan of reorganization,
bankruptcy or other proceeding involving any thereof, or take any other action
consistent with the terms of the Indenture which, in accordance with Accepted
Servicing Practices, the Collateral Manager reasonably believes to be in the
best interests of the Holders; and

 

  Page 4

 

 

(xi)         exercise any other rights or remedies with respect to such Managed
Asset.

 

(g)          Except as expressly otherwise permitted in Section 6, the
Collateral Manager shall cause any purchase or sale of any Managed Asset to be
effected for Cash and otherwise on arm’s length terms.

 

(h)          In connection with taking or omitting any action under the
Indenture or this Agreement, the Collateral Manager may, in accordance with
Accepted Servicing Practices, consult with counsel and may rely in good faith on
the advice of such counsel or any opinion of counsel selected in good faith with
reasonable care.

 

(i)          [Reserved]

 

(j)          From and after the occurrence and continuance of an Event of
Default, the Collateral Manager shall continue to perform and be bound by the
provisions of this Agreement. The Trustee shall be entitled to rely and be
protected in relying upon all actions and omissions to act of the Collateral
Manager thereafter as fully as if no Event of Default had occurred.

 

(k)          Notwithstanding anything to the contrary contained herein, the
standard of care applicable to the Collateral Manager’s performance of its
services under this Agreement shall be the servicing standards applicable
pursuant to Accepted Servicing Practices.

 

(l)          The Collateral Manager may enter into subservicing agreements for
the servicing and administration of all or a part of the Portfolio Assets and
the other Collateral; provided that entering into such a subservicing agreement
shall not constitute an assignment of rights or delegation of performance
obligations of the Collateral Manager, which obligations shall remain the
primary obligations of the Collateral Manager.

 

(m)          In performing its duties hereunder, the Collateral Manager shall
not take any action which is prohibited pursuant to the terms of the Indenture
or any of the other Transaction Documents.

 

(n)          Notwithstanding any other term of this Agreement, in no event shall
the Collateral Manager have any obligation to cause the Issuer to comply with
any monetary obligation set forth in any Transaction Document (including,
without limitation, the payment of principal, interest, fees, expenses,
indemnity obligations or other amounts).

 

(o)          (i) Notwithstanding any other term of this Agreement, the
Collateral Manager shall deliver written notice to UBS (in its capacity as
Liquidation Agent) in the event that the Collateral Manager receives a written
or formal request to take, agree, vote on or consent to any amendment or any
action with respect to any Portfolio Asset within 5 Business Days following
receipt of such request and at least 4 Business Days prior to the date of the
proposed amendment or action (or, if such request is received within the 4
Business Day period, the next Business Day), as applicable (such notice, an
"Advance Restructuring Notice"). In addition, the Collateral Manager shall
deliver written notice to UBS providing evidence of any such amendment or action
within 2 Business Days after the amendment or action (such notice, a
"Post-Restructuring Notice").

 

  Page 5

 

 

(ii) Notwithstanding any other terms of this Agreement, so long as either (x) an
“Event of Default” shall have occurred and is continuing under the Global Master
Repurchase Agreement or (y) an Event of Default shall have occurred and is
continuing under the Indenture, the Collateral Manager shall exercise any right
of the Issuer described in an Advance Restructuring Notice to take, agree, vote
on or consent to any amendment or action with respect to any Portfolio Asset
only in accordance with the written direction of UBS.

 

The Liquidation Agent shall be an express third party beneficiary of the
provisions set forth in this Section 2(o) to the extent that it is entitled to
receive notifications or exercise consent, voting or similar rights under this
Section.

 

(p)          [Reserved]

 

(q)          Immediately upon becoming aware that any Portfolio Asset, at any
time after the acquisition thereof by the Issuer, has become a Defaulted
Obligation, the Collateral Manager shall deliver a notice of such event to (i)
the Issuer and (ii) UBS (in its capacity as Liquidation Agent) (which shall
constitute a third party beneficiary of this Agreement for purposes of such
obligation).

 

3.          No Joint Venture

 

Nothing in this Agreement shall be deemed to create a joint venture or
partnership between the parties with respect to the arrangements set forth in
this Agreement. For all purposes herein, the Collateral Manager shall be deemed
to be an independent contractor and, unless otherwise provided herein or
specifically authorized by the Issuer, from time to time, shall have no
authority to act for or represent the Issuer.

 

4.          Brokerage

 

The Collateral Manager shall use all commercially reasonable efforts to obtain
the best execution for all orders placed with respect to the Managed Assets,
considering all reasonable circumstances (it being understood that the
Collateral Manager has no obligation to obtain the lowest or best prices
available). Subject to the objective of obtaining best execution, the Collateral
Manager may take into consideration all factors that the Collateral Manager
reasonably determines to be relevant, including, without limitation, timing,
general relevant trends and research and other brokerage services furnished to
the Collateral Manager or its Affiliates by brokers and dealers. Such services
may be used by the Collateral Manager or its Affiliates in connection with its
other advisory activities or investment operations. To the extent consistent
with the Collateral Manager’s objective to obtain the best execution for all
orders placed with respect to the Managed Assets and any other provision of this
Agreement, the Collateral Manager may aggregate sales and purchase orders of
securities placed with respect to the Managed Assets with similar orders being
made simultaneously for other accounts managed by the Collateral Manager or with
similar orders being made simultaneously for accounts of its Affiliates. When
any aggregate sales or purchase orders occur, the Collateral Manager (and any of
its Affiliates involved in such transactions) shall allocate the executions
among the accounts in an equitable manner.

 

  Page 6

 

 

5.          Collateral Manager’s Expenses

 

The Collateral Manager shall have no obligation to advance its own funds for the
payment of any Collateral Manager Expenses if the Collateral Manager determines
that any such Collateral Manager Advances are or will be, or that any
outstanding Collateral Manager Advances are, non-recoverable. In any case, the
Collateral Manager may, at its option, make Collateral Manager Advances from its
own funds with respect to the payment of Collateral Manager Expenses, in which
event the Collateral Manager shall be reimbursed for such advances on each
Payment Date without interest. The making of a Collateral Manager Advance by the
Collateral Manager under any particular set of circumstances will not obligate
the Collateral Manager to make any additional or other Collateral Manager
Advance under equivalent, similar or any other circumstances.

 

6.          Services to Other Companies or Accounts; Conflicts of Interest

 

(a)          The Issuer acknowledges, understands and agrees that the Collateral
Manager and its Affiliates, partners and associates are in no way prohibited
from, and intend to, spend substantial business time in connection with other
businesses or activities, including, but not limited to, managing investments,
advising or managing entities other than the Issuer, whose investment objectives
are the same as or overlap with those of the Issuer, participating in actual or
potential investments of the Issuer, providing consulting, merger and
acquisition, structuring or financial advisory services, including with respect
to actual, contemplated or potential investments of the Issuer, or acting as a
director, officer or creditors’ committee member of, adviser to, or participant
in, any corporation, partnership, trust or other business entity. The Collateral
Manager or such Affiliates, partners or associates may, and expect to, receive
fees or other compensation from third parties for any of these activities, which
fees will be for the benefit of their own account and not the account of the
Issuer. These fees can relate to actual, contemplated or potential investments
of the Issuer and may be payable by entities in which the Issuer directly or
indirectly, has invested or contemplates investing.

 

(b)          In addition, the Issuer acknowledges, understands and agrees that
the Collateral Manager or its Affiliates, partners and associates may manage
Affiliates of the Issuer (including, but not limited to, other funds, investment
vehicles, accounts or advisory clients of the Collateral Manager or any of its
Affiliates, collectively the “Other Investment Vehicles”). The investment
policies, fee arrangements and circumstances of the Issuer may differ from such
Other Investment Vehicles. For example, the Collateral Manager may decide on
behalf of the Issuer to retain an asset at the same time that one or more Other
Investment Vehicles sells it. Similarly, the Other Investment Vehicles which are
in a liquidation phase may take priority as to sales of investments in which the
Issuer is also an investor. These procedures could in certain circumstances
affect adversely the price paid or received by the Issuer or the size of the
position purchased or sold by the Issuer.

 

  Page 7

 

 

(c)          The Issuer acknowledges, understands and agrees that the Collateral
Manager and any Other Investment Vehicle may have economic interests in,
relationships with, or render services or engage in transactions with obligors
in whose obligations the issuer may invest. As a result, officers and employees
of the Collateral Manager and Other Investment Vehicles may possess (and will
have no obligation to share) information relating to obligors that is not known
to the individuals responsible for monitoring the Collateral or performing
obligations under the Collateral Management Agreement. In particular, the
Collateral Manager, its Affiliates and/or Other Investment Vehicles may invest
in and/or hold obligations of an obligor that may be pari passu, senior or
junior in ranking to another obligation of such obligor that is included in the
Collateral, and/or officers, directors and/or employees of the Collateral
Manager, its Affiliates and/or Other Investment Vehicles may serve on boards of
directors (or in a similar role) of or otherwise have ongoing relationships with
such obligor. The purchase, holding and sale of such obligations by the Issuer
may enhance the profitability of the investments in such obligors held by the
Collateral Manager, its Affiliates and/or Other Investment Vehicles. Each of
such ownership and other relationships may affect the ability of the Collateral
Manager to advise the Issuer with respect to such obligations.

 

(d)          Although the Issuer intends to operate so that the Portfolio Assets
are not “plan assets” under ERISA, some of the Other Investment Vehicles may
hold or will hold “plan assets” subject to ERISA. For those plan assets, certain
partners, Affiliates and/or associates of the Collateral Manager are classified
as “fiduciaries” under ERISA. ERISA imposes certain general and specific
responsibilities and restrictions on fiduciaries with respect to plan assets. As
a result, the Collateral Manager may adopt certain procedures to address other
conflicts in order to satisfy ERISA requirements, if applicable. The foregoing
procedures could in certain circumstances affect adversely the price paid or
received by the Issuer or the size of the position purchased or sold by the
Issuer (including prohibiting the Issuer from purchasing a position) or may
limit the rights that the Issuer may exercise with respect to an investment.

 

(e)          Members, Affiliates and associates of the Collateral Manager may
have the ability, under certain circumstances, to take certain actions that
would be inconsistent with the objectives of the Issuer. In such circumstances,
the Collateral Manager and its partners and associates will act in good faith
and in a manner believed by them to be equitable; provided that, the Collateral
Manager and its partners, Affiliates and associates may adopt certain procedures
to address certain conflicts of interest. The foregoing procedures could in
certain circumstances affect adversely the price paid or received by the Issuer
or the size of the position purchased or sold by the Issuer (including
prohibiting the Issuer from purchasing a position) or may limit the rights that
the Issuer may exercise with respect to an investment.

 

  Page 8

 

 

(f)          The Collateral Manager shall not direct the Trustee to purchase any
Portfolio Asset for inclusion in the Collateral directly from the Collateral
Manager or any of its Affiliates as principal or any account or portfolio for
which Collateral Manager or any of its Affiliates serve as investment advisor,
or direct the Trustee to sell directly any Portfolio Asset to the Collateral
Manager or any of its Affiliates as principal or any account or portfolio for
which the Collateral Manager or any of its Affiliates serve as investment
advisor, unless the Collateral Manager shall have certified to the Issuer and
the Trustee (a copy of which shall be provided by the Trustee to the Liquidation
Agent) with respect to each such transaction that (i) such transaction will be
consummated on terms prevailing in the market, (ii) the terms of such
transaction are substantially as advantageous to the Issuer as the terms the
Issuer would obtain in a comparable arm’s length transaction with a
non-Affiliate, and (iii) such transaction complies with the Investment Advisers
Act of 1940, as amended (the “Advisers Act”), to the extent applicable. In
accordance with the foregoing, the Collateral Manager may, in one or more
transactions, effect client cross-transactions where the Collateral Manager
causes a transaction to be effected between the Issuer and another
collateralized debt obligation vehicle, collateralized loan obligation vehicle,
fund or another investment vehicle or account managed or advised by it or one or
more of its Affiliates, but neither it nor the Affiliate will receive any
commission or similar fee in connection with such cross-transaction. If consent
of the Issuer to any such transaction is required under the Advisers Act, the
Collateral Manager will obtain the prior written, informed consent of the
Issuer’s Sole Member. In addition, with the prior authorization of the Issuer,
which may be revoked at any time, the Collateral Manager may enter into agency
cross-transactions where it or any of its Affiliates acts as broker for the
Issuer and for the other party to the transaction, to the extent permitted under
applicable law.

 

(g)          The Collateral Manager shall not direct the Trustee to purchase any
Portfolio Asset that is an Affiliated Loan.

 

7.          Standard of Care

 

The Collateral Manager shall comply with all the terms and conditions of the
Indenture specifically made applicable to the Collateral Manager as specified
therein affecting the duties and functions that have been delegated to it
thereunder and hereunder and, subject to Section 8 of this Agreement, shall
perform its collateral management services under this Agreement with reasonable
care, using a degree of skill and attention no less than that which the
Collateral Manager exercises with respect to comparable assets that it manages
for itself and others having similar investment objectives and restrictions. The
servicing standards described in this Section 7 are herein referred to as
“Accepted Servicing Practices”.

 

8.          Limitation of Liability

 

(a)          Without prejudice to the obligations of the Sole Member under the
Equity Contribution Agreement, the Subscription Agreement, the Liquidation Agent
Appointment Letter and the Global Master Repurchase Agreement, none of the
Collateral Manager (solely in its capacity as Collateral Manager hereunder), its
Affiliates (excluding the Issuer), any officer, director, manager, partner,
member, employee, stockholder or agent of any of such Persons or any other
Person that serves or provides advisory services and resources at the request of
the Collateral Manager on behalf of the Issuer as an officer, director, manager
partner, member, employee or agent of any other entity (each, an “Indemnified
Person”) shall be liable to the Trustee, any Holder, UBS or the Issuer, or any
Affiliate of the foregoing, for damages or expenses, or for any decrease in the
value of the Managed Assets, arising from any action taken or omitted to be
taken by such Indemnified Person or for damages or expenses, or for any decrease
in the value of the Managed Assets, arising from any action taken or omitted to
be taken by the Trustee, any Holder, UBS or any other Person with respect to the
Issuer, unless such damages are the result of acts or omissions constituting bad
faith, gross negligence, willful misconduct or fraud by any Indemnified Person.
Each Indemnified Person may rely conclusively in good faith on any document of
any kind that, prima facie, is properly executed and submitted by any
appropriate Person respecting any matters arising under this Agreement. The
Collateral Manager shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing delivered to the Collateral
Manager under or in connection with this Agreement and believed by it to be
genuine and to have been signed or sent by the proper Person. The Collateral
Manager may consult with legal counsel, Independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

  Page 9

 

 

(b)          No claim may be made by any party hereto against any other party
hereto or any officer, agent, stockholder, partner, manager, member, director or
employee of any such party for any special, indirect, consequential or punitive
damages (including lost profits) in respect of any claim for breach of contract
or any other theory of liability arising out of or relating to this Agreement or
the transactions contemplated hereby or any act, omission or event occurring in
connection therewith, and to the fullest extent permitted by applicable law,
each party hereto hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in such party’s favor.

 

9.          Indemnification

 

(a)          To the fullest extent permitted by law, the Issuer shall indemnify,
defend and hold harmless each Indemnified Person, against all losses, claims,
damages or liabilities, whether or not matured or unmatured or whether or not
asserted or brought due to contractual or other restrictions (including
reasonable legal or other expenses actually and reasonably incurred in
investigating or defending against any such loss, claim, damage or liability),
joint or several (collectively, “Losses”), to which an Indemnified Person may
become subject by reason of any acts or omissions or any alleged acts or
omissions arising out of such Indemnified Person’s or any other Indemnified
Person’s activities in connection with the conduct of the business or affairs of
the Issuer and/or a Portfolio Asset (including in connection with or relating to
this Agreement), or caused by or arising out of or relating to or in connection
with this Agreement, any of the Transaction Documents or any of the transactions
contemplated thereby (including, without limitation, the issuance of the Class A
Notes), unless such Loss results from (i) the gross negligence, willful
misconduct or fraud of such Person, or (ii) a breach of the representation and
warranty of the Collateral Manager in Section 12 hereof. Notwithstanding the
exception set forth in the preceding sentence, if the Collateral Manager
sustains any loss, liability or expense by reason of such exception and which
results from any overcharges to a Portfolio Asset Obligor under a Portfolio
Asset, then the Issuer shall, to the extent that such overcharges were collected
by the Collateral Manager and remitted to the Issuer, promptly remit such
overcharge to such Portfolio Asset Obligor after the applicable Issuer’s receipt
of written notice from the Collateral Manager regarding such overcharge.

 

Notwithstanding anything contained herein to the contrary, the obligations of
the Issuer under this Section 9(a) are limited recourse obligations of the
Issuer payable as Collateral Manager Expenses solely to the extent of available
funds in accordance with Sections 10.3(c) and 11.1 of the Indenture. Any
indemnification rights provided for in this Section 9(a) shall be retained by
any resigned or replaced Collateral Manager and by all former Indemnified
Persons.

 

  Page 10

 

 

(b)          Expenses incurred by an Indemnified Person in defense or settlement
of any claim that shall be subject to a right of indemnification hereunder may
be advanced by the Issuer prior to the final disposition thereof upon receipt of
a written undertaking by or on behalf of the Indemnified Person to repay such
amount to the extent that it shall be determined ultimately that such
Indemnified Person is not entitled to be indemnified hereunder. The right of any
Indemnified Person to the indemnification provided herein shall be cumulative
of, and in addition to, any and all rights to which such Indemnified Person may
otherwise be entitled by contract or as a matter of law or equity and shall
extend to such Indemnified Person’s successors, assigns and legal
representatives.

 

(c)          The indemnification rights provided for in this Section 9 shall
survive the termination of this Agreement. Notwithstanding anything else herein,
nothing contained in this Section or elsewhere in this Agreement shall be
construed as relieving any person for any liability (including liability under
applicable U.S. federal securities laws which, under certain circumstances,
impose liability even on persons that act in good faith), to the extent that
such liability may not be waived under, or such indemnification would be in
violation of, applicable law.

 

10.         Term of Agreement; Definition of “cause”; Survival of Certain Terms

 

(a)          This Agreement shall become effective on the date hereof. This
Agreement shall continue in force until the first of the following occurs (i)
the payment in full or redemption in whole of the Notes and the termination of
the Indenture in accordance with its terms; (ii) the liquidation of the
Portfolio Assets and the final distribution of proceeds of such liquidation to
the Holders; or (iii) termination of this Agreement in accordance with
subsection (c) of this Section 10. Sections 8, 9, 11, 16 and 18 shall survive
any termination of this Agreement. Any such termination shall also be without
prejudice to any rights of the Collateral Manager relating to the reimbursement
of its Collateral Manager Expenses and Collateral Manager Advances through and
including the date of such termination. Upon any such termination, any
Collateral Manager Expenses and Collateral Manager Advances that remain unpaid
or unreimbursed shall be remitted by the Issuer to the Collateral Manager on the
next Payment Date after the Issuer’s receipt of an itemized invoice therefor
(provided such invoice is received no less than 5 Business Days prior to such
Payment Date).

 

(b)           For purposes of determining “cause” with respect to this Agreement
and the Global Master Repurchase Agreement, such term shall mean the occurrence
of any one of the following events:

 

(i)          any failure by the Collateral Manager to comply with its
obligations set forth in Section 2 hereof, and such failure results in the
occurrence of an Event of Default (as defined in the Indenture, but after giving
effect to any related notice requirement or cure period) that is directly
attributable to the actions or inactions of Collateral Manager constituting such
breach of Section 2 hereof;

 

  Page 11

 

 

(ii)         the Collateral Manager breaches any provision of this Agreement,
the Indenture or any other Transaction Document to which it is a party (other
than as covered in Section 10(b)(i)) which violation or breach (1) has a
material adverse effect on the Holders of any Class A Notes and (2) if capable
of being cured, is not cured within 20 days after the date on which written
notice of such breach has been given to the Collateral Manager by the Issuer,
the Trustee, the Majority Holders or the Liquidation Agent, or, if such
violation or breach is not capable of being cured within 20 days but is capable
of being cured in a longer period, the Collateral Manager fails to cure such
violation or breach within the period in which a reasonably diligent person
could cure such violation or breach, but in no event greater than 45 days;

 

(iii)        any representation, warranty or certification made by the
Collateral Manager in this Agreement or in any certificate delivered pursuant to
this Agreement shall prove to have been untrue or incorrect when made, and such
breach has a material adverse effect on the Holders of any Class A Notes;

 

(iv)        the filing of a decree or order for relief by a court having
jurisdiction over the Collateral Manager or any substantial part of its property
in an involuntary case under any applicable Insolvency Law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Collateral Manager or for any
substantial part of its property, or ordering the winding up or liquidation of
the Collateral Manager’s affairs, and such decree or order shall remain unstayed
and in effect for a period of thirty (30) consecutive days;

 

(v)         the commencement by the Collateral Manager of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, or the consent by the
Collateral Manager to the entry of an order for relief in an involuntary case
under any such law;

 

(vi)        the consent by the Collateral Manager to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Collateral Manager or for any
substantial part of its property, or the making by the Collateral Manager of any
general assignment for the benefit of creditors;

 

(vii)       the failure by the Collateral Manager generally to pay its debts as
such debts become due, or the taking of action by the Collateral Manager in
furtherance of the actions described in the immediately preceding clauses (iv),
(v) or (vi);

 

(viii)      the occurrence and continuance of any Event of Default under the
Indenture;

 

(ix)         the Collateral Manager or any officer of the Collateral Manager who
has direct responsibility for the investment activities of the Issuer is
indicted for any act constituting fraud or criminal negligence in respect of
investment activity;

 

  Page 12

 

 

(x)           an “Event of Default” has occurred under the Global Master
Repurchase Agreement with respect to which the Seller is the “Defaulting Party”
(as each such term is defined therein) and the “Repurchase Date” (as defined in
the Global Master Repurchase Agreement) has been accelerated as a result
thereof; or

 

(xi)         the Collateral Manager has delivered a written notice of
resignation to the Issuer (with a copy to the Trustee).

 

If any of the events specified in this sub-clause (b) of this Section 10 shall
occur, the Collateral Manager shall give prompt written notice thereof to the
Issuer, UBS and the Trustee (who shall forward to the Holders) upon a
Responsible Officer of the Collateral Manager becoming aware of the occurrence
of such event.

 

(c)          This Agreement may also be terminated by the Collateral Manager on
the thirtieth day after the date on which the Collateral Manager delivers
written notice, setting forth the cause of such termination, to the Issuer (with
a copy to the Trustee). For purposes of determining “cause” with respect to
termination of this Agreement pursuant to this Section 10(c), such term shall
mean the occurrence of any one of the following events:

 

(i)          any failure by the Trustee to disburse any amount due to the
Collateral Manager hereunder (including, without limitation, the Collateral
Management Expenses and Collateral Manager Advances) when funds are available
therefor pursuant to Section 11.1(a) of the Indenture, which failure, continues
unremedied for a period of 5 Business Days after the date on which written
notice of such failure shall have been given to the Issuer by the Collateral
Manager; or

 

(ii)         the Issuer breaches any provision of this Agreement (other than as
covered in Section 10(c)(i)) which violation or breach (1) has a material
adverse effect on the Collateral Manager and (2) if capable of being cured, is
not cured within 30 days after the date on which written notice of such breach
has been given to the Issuer, or, if such violation or breach is not capable of
being cured within 30 days but is capable of being cured in a longer period, the
Issuer fails to cure such violation or breach within the period in which a
reasonably diligent person could cure such violation or breach, but in no event
greater than 60 days.

 

(d)          This Agreement may also be terminated immediately by the Collateral
Manager, upon written notice setting forth the cause of such termination, to the
Issuer (with a copy to the Trustee) setting forth the cause of such resignation,
if a material change in applicable law or regulations renders the performance by
the Collateral Manager of its duties under this Agreement or the Indenture to be
a violation of such law or regulation.

 

11.         Action Upon Termination

 

(a)          Upon any termination of this Agreement, the Collateral Manager
shall as soon as reasonably practicable:

 

  Page 13

 

 

(i)          deliver to the Issuer, or to the successor collateral manager if so
directed by the Issuer, all property and documents of the Trustee or the Issuer
or otherwise relating to the Portfolio Assets then in the custody of the
Collateral Manager; and

 

(ii)         deliver to the Trustee an accounting with respect to the books and
records delivered to the Trustee or the successor collateral manager.

 

Notwithstanding such termination, (x) the Collateral Manager shall remain liable
to the extent set forth herein (but subject to Section 8 hereof) for its acts or
omissions hereunder arising prior to termination, and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorneys’ fees) in respect of or arising out of a material breach of the
representations and warranties made by the Collateral Manager in Section 12
hereof or from any material failure of the Collateral Manager to comply with the
provisions of this Section 11, and (y) the Issuer shall remain liable to the
extent set forth herein for the reimbursement of the Collateral Manager’s
Collateral Manager Expenses and Collateral Manager Advances through and
including the date of such termination.

 

(b)          The Collateral Manager agrees that, notwithstanding any
termination, it shall reasonably cooperate in any Proceeding arising in
connection with this Agreement, the Indenture, or any of the Portfolio Assets
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) upon receipt of
appropriate indemnification and expense reimbursement satisfactory to the
Collateral Manager.

 

12.         Representations and Warranties

 

The Collateral Manager hereby represents and warrants to the Issuer as follows
as of the date hereof:

 

(a)          The Collateral Manager is a Delaware limited liability company
formed under the laws of the State of Delaware and has full power and authority
to own its assets and to transact the business in which it is currently engaged
and is duly qualified and in good standing under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of this Agreement would require such qualification,
except for those jurisdictions in which the failure to be so qualified,
authorized or licensed would not have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or on the
ability of the Collateral Manager to perform its obligations under, or on the
validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager.

 

  Page 14

 

 

(b)          The Collateral Manager has full power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
under the provisions of the Indenture applicable to the Collateral Manager, and
has taken all necessary action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder and under the terms of the Indenture
applicable to the Collateral Manager. No consent of any other Person, including,
without limitation, any partners or creditors of the Collateral Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Collateral Manager in connection with this Agreement or the
Collateral Administration Agreement, or the execution, delivery, performance,
validity or enforceability of this Agreement, the Collateral Administration
Agreement or the obligations required hereunder, under the Collateral
Administration Agreement or under the terms of the Indenture applicable to the
Collateral Manager. This Agreement has been, and each instrument and document
required hereunder or under the terms of the Indenture shall be, executed and
delivered by a duly authorized officer of the Collateral Manager, and this
Agreement constitutes, and each instrument and document required hereunder or
under the terms of the Indenture when executed and delivered by the Collateral
Manager hereunder or under the terms of the Indenture shall constitute, the
valid and legally binding obligations of the Collateral Manager enforceable
against the Collateral Manager in accordance with their terms, subject to (A)
the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights and (B) general equitable principles.

 

(c)          The execution, delivery and performance of this Agreement and the
performance by the Collateral Manager of the terms of the Indenture applicable
to it will not violate any provision of any existing law or regulation binding
the Collateral Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Manager, or the
organizational documents of, or any securities issued by, the Collateral Manager
or constitute, with or without giving notice or lapse of time or both, a default
under or result in a breach of any of the terms or provisions of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Manager is a party or by which the Collateral Manager or
any of its assets may be bound, the violation of which would have a material
adverse effect on the ability of the Collateral Manager to perform its
obligations under or the validity or enforceability of this Agreement or
provisions of the Indenture and Collateral Administration Agreement applicable
to the Collateral Manager, and will not result in or require the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

 

(d)          There is no charge, investigation, action, suit or proceeding
before or by any court pending or, to the knowledge of the Collateral Manager,
threatened that, if determined adversely to the Collateral Manager, would have a
material adverse effect upon the performance by the Collateral Manager of its
duties under, or on the validity or enforceability of, this Agreement and the
provisions of the Indenture applicable to the Collateral Manager hereunder.

 

(e)          The Collateral Manager is not in violation of its Constitutive
Documents or in breach or violation of or in default under any contract or
agreement to which it is a party or by which it or any of its property may be
bound, or any applicable statute or any rule, regulation or order of any court,
government agency or body having jurisdiction over the Collateral Manager or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the provisions of the Indenture applicable to the Collateral Manager, or the
performance by the Collateral Manager of its duties hereunder or thereunder.

 

  Page 15

 

 

The Collateral Manager’s representations and warranties in Sections 12(c) are
given on the assumptions that there shall be no misrepresentations or breach of
covenants by transferees or purchasers of the Notes and do not address the
consequences of such misrepresentations or breach, and that none of the assets
of the Issuer are or will be (or are or will be deemed for purposes of ERISA or
Section 4975 of the Code, or any substantially similar applicable federal,
state, local or non-US law, to be) “plan assets” subject to ERISA or Section
4975 of the Code (or any substantially similar law).

 

13.         Amendment

 

(a)          This Agreement may not be modified or amended without the prior
written consent of the Trustee (at the direction of the Majority Holders) and in
writing executed by the parties hereto; provided that any modification or
amendment that may adversely affect the rights of the Liquidation Agent under
Section 10 or Section 11 shall require the prior written consent of the
Liquidation Agent. Failure on the part of either party to insist upon strict
compliance by the other with any of the terms, covenants or conditions hereof
shall not be deemed a waiver of such term, covenant or condition.

 

(b)          The Issuer agrees that it will not permit to become effective any
supplement or modification to the Transaction Document which would (i) increase
the duties or liabilities of, reduce or eliminate any right or privilege of
(including as a result of an effect on the amount or priority of any fees or
other amounts payable to the Collateral Manager), or adversely change the
economic consequences to, the Collateral Manager, (ii) modify the restrictions
on the Sales of Portfolio Assets or (iii) expand or restrict the Collateral
Manager’s discretion, and the Collateral Manager shall not be bound thereby, in
each case unless the Collateral Manager shall have consented in advance thereto
in writing.

 

14.         Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors. Any assignment of the Collateral
Manager’s obligations under this Agreement (other than to an Affiliate of the
Collateral Manager including, without limitation, the Collateral Manager and any
direct or indirect subsidiary of the Collateral Manager) shall require the
consent of the Issuer and, until the Full Payment Date, the Trustee (at the
direction of the Majority Holders) and the Majority Holders. Any assignment of
the Issuer’s rights, remedies, and obligations under this Agreement shall
require the consent of the Collateral Manager. Any assignment consented to
pursuant to this Section 14 shall bind the assignee hereunder in the same manner
as the assignor is bound. Upon the execution and delivery of such a counterpart
by the assignee, the assignor shall be released from further obligations
pursuant to this Agreement, except with respect to its obligations arising under
Sections 8, 9, 11, 16 and 18 hereof.

 

The Collateral Manager hereby acknowledges that, pursuant to Article 15 of the
Indenture, the Issuer is assigning all of its right, title and interest in, to
and under this Agreement to the Trustee as representative of the Holders and the
Collateral Manager agrees that all of the representations, covenants and
agreements made by the Collateral Manager in this Agreement are also for the
benefit of the Trustee.

 

  Page 16

 

 

15.         Entire Agreement; Severability; Headings; Counterparts

 

(a)          This Agreement contains the entire agreement between the parties
relating to the subject matter hereof.

 

(b)          If any term, provision, covenant or condition of this Agreement, or
the application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement, so long as this
Agreement, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Agreement will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

(c)          Descriptive headings are for convenience only and shall not control
or affect the meaning or construction of any provision of this Agreement.

 

(d)          This Agreement (and each amendment, modification and waiver in
respect of this Agreement) may be executed and delivered in counterparts
(including by e-mail (PDF) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Agreement
by e-mail (PDF) or facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

16.         Non-Petition; Limited Recourse

 

(a)          Notwithstanding any other provision of this Agreement, the
Collateral Manager agrees not to cause the filing of a petition in bankruptcy or
to institute any reorganization, arrangement, insolvency, moratorium or
liquidation proceedings against the Issuer for the nonpayment of the fees or
other amounts payable by the Issuer to the Collateral Manager under this
Agreement until the payment in full of all Notes issued under the Indenture (and
any other debt obligations of the Issuer that have been rated upon issuance by
any rating agency at the request of the Issuer) and the expiration of a period
equal to one year and a day or, if longer, the applicable preference period then
in effect and one day, following such payment in full. Nothing in this Section
16(a) shall preclude, or be deemed to stop, the Collateral Manager from taking
any action prior to the expiration of the aforementioned period in (A) any case
or proceeding voluntarily filed or commenced by the Issuer or (B) any
involuntary insolvency proceeding filed or commenced by a Person other than the
Collateral Manager. This Section 16(a) shall survive the termination of this
Agreement.

 

  Page 17

 

 

(b)          The Collateral Manager agrees that the payment of all amounts to
which it is entitled pursuant to this Agreement shall be subject to the
provisions of Sections 10.3(c) and 11.1 of the Indenture, and the Collateral
Manager agrees to be bound by the provisions of Sections 10.3(c) and 11.1 of the
Indenture as if it were a party thereto. Notwithstanding any other provision of
this Agreement, all of the payment obligations of the Issuer under this
Agreement are limited recourse obligations of the Issuer payable solely as
Collateral Manager Advances or Collateral Manager Expenses, as the case may be,
pursuant to Sections 10.3(c) and 11.1 of the Indenture. The Collateral Manager
further agrees that, except as so contemplated by Section 10.3(c) and 11.1 of
the Indenture, it will not have any recourse against any other asset of the
Issuer or against any Officer, director, employee, partner, member, shareholder
or incorporator of the Issuer or its Affiliates, successors or assigns for the
payment of any amounts payable under this Agreement. It is understood that this
Section 16(b) shall not (i) prevent recourse to the Collateral for the sums due
or to become due under any security, instrument or agreement which is part of
the Collateral; or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or secured by the Indenture
until such Collateral has been realized and the proceeds thereof applied in
accordance with the provisions of the Indenture, whereupon all obligations of
and all claims against the Issuer hereunder or arising in connection therewith
shall be extinguished and shall not thereafter revive. It is further understood
that this Section 16(b) shall not limit the right of any Person to name the
Issuer as a party defendant in any Proceeding or in the exercise of any other
remedy under the Notes or the Indenture, so long as no judgment in the nature of
a deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person. The Collateral Manager consents to
the assignment of this Agreement as provided in the Grant of the Indenture. This
Section 16(b) shall survive the termination of this Agreement.

 

17.         Notices

 

Any request, demand, authorization, direction, instruction, order, notice,
consent, waiver or other documents provided or permitted by this Agreement to be
made upon, given, delivered, e-mailed or furnished to, or filed with:

 

(a)          the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile or other means of electronic transmission in legible form, to the
Issuer addressed to it at Murray Hill Funding II, LLC, 3 Park Ave, 36th Floor,
New York, NY 10016 Attention: Keith Franz, telephone no. 212.418.4710, email:
kfranz@cioninvestments.com, or at any other address previously furnished in
writing to the other parties hereto by the Issuer, as the case may be, with a
copy to the Collateral Manager at its address below; and

 

(b)          the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile or other means of electronic
transmission in legible form, to the Collateral Manager addressed to it at CĪON
Investment Management, LLC, 3 Park Ave, 36th Floor, New York, NY 10016
Attention: Keith Franz, telephone no. 212.418.4710, email:
kfranz@cioninvestments.com, or at any other address previously furnished in
writing to the parties hereto.

 

  Page 18

 

 

To the extent that any demand, notice or communication hereunder is given to the
Collateral Manager by a Responsible Officer of the Issuer, such Responsible
Officer shall be deemed to have the requisite power and authority to bind the
Issuer with respect to such communication, and the Collateral Manager may
conclusively rely upon and shall be protected in acting or refraining from
acting upon any such communication. To the extent that any demand, notice or
communication hereunder is given to the Issuer by a Responsible Officer of the
Collateral Manager, such Responsible Officer shall be deemed to have the
requisite power and authority to bind the Collateral Manager with respect to
such communication, and the Issuer may conclusively rely upon and shall be
protected in acting or refraining from acting upon any such communication.

 

18.         Governing Law; Jurisdiction; Waiver of Jury Trial

 

(a)          This Agreement shall be construed in accordance with, and this
Agreement and any matters arising out of or relating in any way whatsoever to
this Agreement (whether in contract, tort or otherwise), shall be governed by,
the law of the State of New York.

 

(b)          With respect to any suit, action or proceedings relating to this
Agreement or any matter between the parties arising under or in connection with
this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction. Each party irrevocably consents to the
service of process in any Proceeding by the mailing or delivery of copies of
such process as set forth in Section 17 hereof.

 

(c)          EACH OF THE ISSUER AND THE COLLATERAL MANAGER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDINGS. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this paragraph.

 

19.         Third Party Beneficiaries

 

Nothing in this Agreement, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder, any benefit or any legal
or equitable right, remedy or claim under this Agreement except, with respect to
the Trustee and the Holders, as otherwise expressly provided in this Agreement;
provided that the Liquidation Agent shall be an express third party beneficiary
of Sections 2(o), 10(b), 13 and this Section 19.

 

  Page 19

 

 

20.         Written Disclosure Statement

 

The Issuer shall provide, if reasonably available to it, and the Issuer shall
use its reasonable efforts to cause each of the Holders (and holders of
beneficial interests in the Notes) and the Trustee to provide, to the Collateral
Manager all information reasonably requested by the Collateral Manager in
connection with regulatory matters, including without limitation any information
that is necessary or advisable in order for the Collateral Manager (or its
parent or Affiliates) to complete its Form ADV, Form PF, any other form required
by the Securities and Exchange Commission, or to comply with any regulations of
the Commodity Futures Trading Commission or any requirement of the Commodity
Exchange Act or Dodd-Frank Wall Street Reform and Consumer Protection Act, in
each case, as amended from time to time, and any other laws or regulations
applicable to the Collateral Manager from time to time. The Issuer acknowledges
receipt of Part II of the Collateral Manager’s Form ADV more than 48 hours prior
to the date of execution of this Agreement.

 

  Page 20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Management
Agreement to be executed effective as of the day and year first written above.

 

  murray hill funding ii, LLC,   as Issuer         By: MURRAY HILL FUNDING, LLC,
  as Sole Member         By:  /s/ Michael A. Reisner     Name: Michael A.
Reisner     Title: Co-Chief Executive Officer

 

 COLLATERAL MANAGEMENT AGREEMENT 

 

 

  CĪON INVESTMENT MANAGEMENT, LLC as Collateral Manager         By:   /s/
Michael A. Reisner     Name: Michael A. Reisner     Title: Co-Chief Executive
Officer

 

 COLLATERAL MANAGEMENT AGREEMENT 

 